DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/13/2021. As directed by the amendment: claims 1, 15, 19 have been amended; claims 8, 13 have been canceled; and claims 21-22 have been added. Thus, claims 1-7, 9-12, 14-22 are presently pending in this application.

Response to Arguments 
Applicant’s argument pages 9-10 of the remarks filed 01/13/2021 that the amended limitation in claim 1 overcomes the interpretation of Stiffler in view of Holleron, Mica, and McKay as set forth in office action mailed on 11/02/2020. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection with a different interpretation has been made, as seen below.
Applicant’s argument pages 10-11 of the remarks filed 01/13/2021 that the amended limitation in claim 19 overcomes Schweizer. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 9-12, 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a distal end of the plunger" in line 17 renders the claim indefinite because it is unclear whether is it the same as or different from “a distal end of the plunger” recited in claim 1 line 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiffler (US 2018/0339110) in view of Holleron (US 5,163,915) and Mica et al. (US 2014/0236098).
Regarding claim 1, Stiffler discloses 

a cannula (needle 26, fig. 1 and par. 0023) having a cannula distal end (distal end of the needle, towards the needle/injection site), a lumen (lumen of the needle), and one or more orifices (distal opening of the needle) coupled to the lumen (lumen of the needle), the cannula (needle 26) configured to deliver a fluid (par. 0023); 
a sleeve (proximal portion of 26, see annotated fig. 1 below) and having a sleeve distal end (distal end of sleeve, see annotated fig. 1 below); 
a handle (22) coupled to the sleeve (proximal portion of 26, see annotated fig. 1 below) and the cannula (needle 26) at a handle distal end (distal end of 32. Examiner notes: see fig. 1 and par. 0023, 32 is coupled to the needle assembly 26; therefore, 32 is coupled to the sleeve and the cannula at the distal end of 32), the handle (22) having an actuator (38); and 
an internal mechanism (36, see fig. 1) coupled to the actuator (38) and configured to pump the fluid (28 within cartridge 24), the internal mechanism comprising: 
an inlet port (inlet port of 22 for element 96 to be positioned within, see figs. 7-8) disposed on a handle proximal end (proximal end of 22); 
a drive member (84) coupled to the actuator (38, see fig. 1 and pars. 0029, 0031-0032); 
a plunger (46) coupled to the drive member (84, see fig. 1 and pars. 0031-0033), wherein the drive member (84) is configured to provide a force (rotational force from 84) that moves the plunger (46) in a distal direction (pars. 0031-0033, towards the needle/injection site) along a longitudinal axis of the handle (longitudinal axis of 22) when the actuator (38) moves from an un-pressed position to a pressed position (pars. 0031-0033), movement of the plunger (46) causing the fluid to move distally through the handle (22) (Examiner notes: when the cartridge 24 is inserted into the cartridge holder 32 and 32 is coupled to the distal portion of 22, the fluid is configured to move distally through the distal portion of the handle 22) and the 
a bore tube (24) slidingly coupled to a distal end of the plunger (distal end of 46 with element 68); and
a front seal (30) coupled to a distal end of the plunger (distal end of 46) and disposed completely within the bore tube (see fig. 1), the front seal (30) configured to continuously prevent backflow of the fluid in a proximal direction through the bore tube (Examiner notes: see fig. 1 and par. 0023, the medicament 28 is stored within the seal cartridge 24. Therefore, 30 is capable of continuously prevent backflow of medicament 28 in a proximal direction through 24).

    PNG
    media_image1.png
    813
    630
    media_image1.png
    Greyscale


However, Holleron teaches a needle/cannula (14/16, figs. 2-3) and a sleeve (12) wherein the sleeve is disposed around the needle/cannula (see figs. 2-3) wherein the first portion 14 of the needle/cannula is used for administration of medicament and the second portion 16 of the needle/cannula is used to pierce a medicament supply (col. 3 lines 14-19).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stiffler’s device such that the sleeve is disposed around the needle/cannula and a portion of the needle/cannula extends proximally, as taught by Holleron, for the purpose of allowing the needle to pierce the cartridge when the needle is fully coupled to the cartridge holder (col. 3 lines 14-19 of Holleron). 
 
Regarding claim 1, Stiffler in view of Holleron discloses the device as set forth above, except for the device being an ophthalmic device.
However, Mica teaches a medicament delivery device comprising a needle and a cartridge wherein the device is used for administer therapeutic substances to eyes (fig. 1 and par. 0004).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stiffler’s device to be used for ophthalmic purposes, as taught by Mica, for the purpose of treating vision-threating disorders or diseases of the eye (pars. 0003-0004 of Mica).
Regarding claim 2, Stiffler in view of Holleron and Mica,
Stiffler discloses the device of Claim 1, wherein: the actuator (38) includes a push button (38) positioned on the handle (22) and is moveable from the un- pressed position to the pressed position upon application of a user force (par. 0031); and upon movement of the push button (38) from the un-pressed position to the pressed position (par. 0031), the push button (38) is 
Regarding claim 3, Stiffler in view of Holleron and Mica,
Stiffler discloses the device of Claim 2, further comprising: a reset spring (104) coupled to the actuator (38), the reset spring (104) configured to urge the push button (38) from the pressed position back to the un-pressed position (pars. 0045-0046, member 104 is operatively coupled with member 98 and biases member 98 toward the dose setting position 100; and, during injection, the user depresses member 98 causing member 104 to be compressed. Therefore, 104 is configured to urge push button 38 from the pressed position back to the un-pressed position).
Regarding claim 4, Stiffler in view of Holleron and Mica,
Stiffler discloses the device of Claim 2, wherein the drive member (84) is coupled to a portion (74) of the plunger (46), wherein rotation of the drive member (84) in the drive rotational direction causes the plunger (46) to advance in the distal direction (see pars. 0031-0033).
Regarding claim 9, Stiffler in view of Holleron and Mica,
Stiffler discloses the device of Claim 2, wherein: the drive member (84) comprises a plurality of drive teeth (teeth of 84, see fig. 1); the drive member (84) is engaged with a first portion (74) of the plunger (46) comprising a plurality of plunger teeth (74); and 36Attorney Docket No.: 122322-5101rotation of the drive member (84) in the drive rotational direction causes the plunger (46) to advance in the distal direction (see pars. 0031-0033).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiffler (US 2018/0339110) in view of Holleron (US 5,163,915) and Mica et al. (US 2014/0236098) in further view of McKay (US 2,156,023).
Regarding claim 14, Stiffler in view of Holleron and Mica discloses the ophthalmic device of Claim 9, as set forth above, except for the internal mechanism further comprising a 
However, McKay teaches a syringe (figs. 1-2) with a hollow plunger (12) and a one-way valve (8/9) coupled to a distal end of the plunger (distal end of 12), the one-way valve (8/9) configured to allow fluid flow in the distal direction during priming actions, and to prevent backflow of the fluid past the distal end of the plunger in the proximal direction (Examiner notes: the limitation “configured to allow ....the proximal direction” is interpreted as functional limitation. See fig. 2, ball 8 of valve 8/9 is fitted into seat 10. Therefore, ball 8 is configured to allow fluid flow in the distal direction during priming actions and to prevent backflow of the fluid in the proximal direction).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stiffler’s device by adding a lumen to Stiffler’s plunger and adding a valve to the distal end of the plunger, as taught by McKay, for the purpose of refilling fluid from a suitable reservoir into the barrel for a subsequent injection (col. 2 lines 7-12, 45-49, col. 3 lines 4-12 of McKay).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4, 9-12, 14- rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10,729,584 (Kahook et al.) in view of McKay (2,156,023). 
Examiner notes: 
Kahook discloses the drive member is a drive gear comprising a plurality of drive gear teeth whereas the current applicant discloses just the drive member comprising a plurality of 
Kahook discloses a rack portion of a plunger whereas the current applicant discloses just a portion of a plunger. Kahook’s claimed limitation “a rack portion of a plunger” reads on the current application’s claimed limitation “a portion of a plunger”.
Regarding claim 1, Kahook discloses the ophthalmic device, except for the front seal disposed completely within the bore tube. However, McKay teaches a device (figs. 1-2) with the front seal (7) disposed completely within the bore tube (4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kahook’s front seal to be disposed completely within Kahook’s bore tube, as taught by McKay, for the purpose of completely seal the proximal end of the bore tube to prevent fluid leaking.
 Regarding claim 15, Kahook discloses the ophthalmic device, except for the rear seal disposed within the inlet port. However, McKay teaches a device (figs. 1-2) with the rear seal (8/9) disposed completely within the inlet port (inlet port to deliver fluid into cartridge 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kahook’s rear seal to be disposed completely within Kahook’s inlet port, as taught by McKay, for the purpose of completely seal the inlet port to prevent fluid leaking.
Regarding claim 19, Kahook discloses the ophthalmic device, except for the rear seal disposed within the inlet port. However, McKay teaches a device (figs. 1-2) with the rear seal (8/9) disposed completely within the inlet port (inlet port to deliver fluid into cartridge 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kahook’s rear seal to be disposed completely within Kahook’s inlet 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the claims of the instant application is fully contained within the claim of the patent publication, see table below.
Current claims:
1
2
3
4
9
10
11
12
14
15
Kahook  claims:
1 + 5 
modified by Kahook
2
1
1
1
1
3
4
6
7
modified by Kahook

Current claims:
16
17
18
19
20
21
Kahook  claims:
8
9
10
11 + 7
modified by Kahook
12
9+10



Allowable Subject Matter
Claim(s) 10-12, 15-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the double patenting rejection as set above
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Stiffler (US 2018/0339110), McKay (US 2,156,023), Schweizer (US 4,685,910), and Rowe et al. (US 2017/0296753).
Regarding claim 10, Stiffler fails to disclose/teach among all the limitation or render obvious a device comprising a trigger gear, an actuator wherein rotation of the push button of the actuator about an actuator axle causing the push button to be pressed and causing the actuator teeth to move along the trigger teeth and move the trigger gear in the drive rotational direction, in combination with the total structure and function as claimed. Stiffler only discloses 
Regarding claim 11, Stiffler fails to disclose/teach among all the limitation or render obvious a device comprising an actuator and a sleeve disposed around the cannula and having a sleeve distal end wherein the rotation of the push button of the actuator about the actuator axle causes the sleeve to retract from the cannula distal end so that the fluid is delivered to the cannula distal end  while the sleeve is in a retracted proximal position, in combination with the total structure and function as claimed. Stiffler only discloses an actuator 38 and a sleeve (proximal portion of 26) wherein the sleeve is fixed to the cannula/needle. No combination of prior art was found to teach or suggest each and every element of claim 11. 
Regarding claims 12 and 20, Stiffler fails to disclose/teach among all the limitation or render obvious a device a trigger gear and an actuator/push button wherein during movement of the push button back to the un-pressed position, the one-way clutch is configured to disengage the trigger gear from the drive axle to allow the trigger gear to rotate in a direction opposite to the drive rotational direction without further movement of the drive axle and the drive member, in combination with the total structure and function as claimed. Stiffler only discloses actuator/push button 38, a trigger gear 80, and a one-way clutch 82 (fig. 2) wherein the one-way clutch 82 is configured to prevent rotation of the trigger gear 80 in a direction opposite to the drive rotational direction (par. 0030). No combination of prior art was found to teach or suggest each and every element of claims 12 and 20.
Regarding claims 15 and 19, Stiffler in view of McKay and Schweizer fails to disclose/teach among all the limitation or render obvious a device comprising a plunger, a cylinder, a rear seal wherein the rear seal is disposed within the inlet port, in combination with the total structure and function as claimed. Stiffler only discloses a plunger. McKay only teaches a hollow plunger for refilling the syringe with front seal. And, Schweizer only teaches a rear seal 
Regarding claims 11-12, 19-20, Rowe fails to disclose/teach among all the limitation or render obvious a device comprising a trigger gear with a plurality of trigger teeth and an actuator with a plurality of actuator teeth (claim 10), in combination with the total structure and function as claimed. Rowe only discloses an actuator 320 without a plurality of actuator teeth. No combination of prior art was found to teach or suggest each and every element of claims 10-12, 19-20.
Examiner notes: see the notice of allowance mailed on 03/23/2020 of the related case 16/707,213 for the allowable subject matter and reasons for allowance and see the notice of allowance in the non-final action mailed on 11/02/2020.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783